United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1673
Issued: November 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 31, 2015 appellant filed a timely appeal of an April 3, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of her
accepted medical conditions.
FACTUAL HISTORY
On October 27, 2009 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 16, 2009 while delivering packages she injured the
left side of her body and her back when she fell after slipping on a pile of wet leaves. On
1

5 U.S.C. § 8101 et seq.

December 16, 2009 OWCP accepted the claim for lumbar back and left knee sprains and paid
compensation benefits.2 Appellant received wage-loss compensation from December 1, 2009
through June 1, 2010.
On February 11, 2015 appellant filed a claim for a recurrence of medical treatment under
OWCP File No. xxxxxx142. She also noted that her knee and back conditions had worsened
since March 3, 2007.
By letter dated February 27, 2015, OWCP informed appellant as to the definition of a
recurrence for medical treatment and that the evidence submitted was insufficient to support her
claim for additional medical treatment due to her accepted employment injury. It advised as to
the medical and factual evidence required to support her claim and gave her 30 days to provide
the requested information. OWCP noted that a review of the record showed that appellant had
been released from medical care for the accepted employment conditions on June 2, 2010.
In a March 27, 2015 statement, appellant stated that the pain and swelling has been
ongoing since 2009, 2012, and March 24, 2015.
By decision dated April 3, 2015, OWCP denied appellant’s claim for a recurrence of her
accepted medical conditions. It found that she had been released from medical care due to her
accepted condition on November 12, 2012. OWCP found that, while appellant had submitted
her statement, she had failed to submit any medical evidence showing that she required
additional medical treatment because her accepted employment injuries worsened without
intervening cause. In addition, it noted that there appeared to be an intervening cause as she
sustained a new injury since the October 16, 2009 injury.
LEGAL PRECEDENT
Recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.3
Appellant has the burden of establishing that she sustained a recurrence of a medical
condition that is causally related to her accepted employment injury. To meet her burden, she
must furnish medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the condition is causally related to the employment
injury and supports that conclusion with sound medical rationale.4 Where no such rationale is
present, the medical evidence is of diminished probative value.5
2

This was assigned OWCP File No. xxxxxx142.

3

20 C.F.R. § 10.5(y) (2002); J.H., Docket No. 15-0633 (issued July 10, 2015).

4

O.H., Docket No. 15-0778 (issued June 25, 2015); Ronald A. Eldridge, 53 ECAB 218 (2001).

5

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

2

ANALYSIS
The Board finds that appellant has not established a recurrence of a medical condition.
OWCP accepted her October 16, 2009 traumatic injury claim for lumbar back and left knee
sprains. Appellant has claimed the need for additional medical treatment. However, she has
failed to submit medical evidence to establish that she required further treatment because of a
continuing employment-related condition, related to the October 16, 2009 injury.
Appellant has claimed entitlement to compensation for medical treatment as of
February 11, 2015. She has failed to submit medical evidence to show that she required further
treatment because of a continuing employment-related condition, related to her October 16, 2009
injury.
On February 27, 2015 OWCP requested that appellant submit additional medical
evidence to support her need for continued treatment. No medical evidence was submitted. The
only evidence appellant submitted was her statement responding to questions posed by OWCP in
its February 27, 2015 letter.
Appellant must submit an attending physician’s report that contains a description of the
objective findings and supports a causal relationship between her current medical condition and
the previously accepted lumbar back and left knee sprains.6 She has the burden of submitting
sufficient medical evidence to document the actual need for further specific medical treatment.7
Appellant submitted no medical evidence in support of her claim for recurrence and thus failed
to establish a need for continuing medical treatment.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
appellant’s own belief that there was a causal relationship between her condition and her
employment.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of her accepted medical conditions.
6

See V.P., Docket No. 14-1557 (issued December 2, 2014). OWCP’s procedures provide that, after 90 days of
release from medical care (based on the physician’s statement or instruction to return as needed or computed by the
claims examiner from the date of last examination), a claimant is responsible for submitting an attending physician’s
report which contains a description of the objective findings and supports causal relationship between the claimant’s
current condition and the previously accepted work injury. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Recurrences, Chapter 2.1500.4(b) (June 2013).
7

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

8

S.S., 59 ECAB 315 (2008); Patricia J. Glenn, 53 ECAB 159, 160 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2015 is affirmed.
Issued: November 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

